IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                          :   No. 1531 Disciplinary Docket No. 3
                                          :
LEROY FRANK GRIMM, JR.                    :   No. 107 DB 2009
                                          :
                                          :   Attorney Registration No. 24728
                                          :
PETITION FOR REINSTATEMENT                :   (Allegheny County)




                                       ORDER
PER CURIAM


       AND NOW, this 13th day of March, 2017, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).